Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hosseini et al (US Patent No. 11,061,140) teaches a device system capable of performing wireless data transmission and reception of a modulated optical signal based on optical phased array, shown on Fig. 8, the device system comprising: 
an optical modulator (Modulator) configured to be integrated on the same photonic integrated circuit (PIC) chip as a laser diode array (laser) with different output wavelengths and a multiplexer (Wavelength (de)multipler) (see col. 6, lines 60-64) for transmitting an optical wave having a wavelength selected from the laser diode array to an optical waveguide and modulate the optical wave into a specific optical signal (see col. 7, lines 9-14; “…electronically tunable splitter, such that one portion of the laser light is optionally modulated… ”); 
an optical phased array (Optical Phased Array) configured to radiate the optical signal received to the free space using a tunable transmit and receive (TRx) antenna array (see col. 7, lines 9-14); and 
a photodetector configured to convert an Rx optical signal received by a Tx optical signal transmitted via the optical phased array into an electrical signal (Ge Detector) (see col. 7, lines 25-29; “…received light is identified from its wavelength.”).


Schmalenberg et al (US Patent No. 2019/0170875) teaches photonic apparatus using a phase alignment waveguide comprising a switch (see Fig. 1 and paragraph [0033]).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
an optical phased array configured to radiate the optical signal received via an optical switch to the free space using a tunable transmit and receive (TRx) antenna array. 

	Regarding claim 10, Hosseini et al (US Patent No. 11,061,140) teaches a device system capable of performing wireless data transmission and reception of a modulated optical signal based on optical phased array, shown on Fig. 8, the device system comprising: 
a laser diode array (see col. 6, lines 60-64) configured to include a plurality of laser diodes, each of which has a different output wavelength; 
a multiplexer (Wavelength (de)multipler) (see col. 6, lines 60-64) configured to receive an optical wave having a wavelength selected among optical waves, each of which has a different wavelength, from the laser diode array through each optical waveguide and transmit the received optical wave to one optical waveguide (see col. 7, lines 9-14; “…electronically tunable splitter, such that one portion of the laser light is optionally modulated… ”); 
an optical modulator (Modulator) configured to be integrated on the same PIC chip as the laser diode array and the multiplexer and modulate the optical wave into a specific optical signal (see col. 6, lines 60-64); and,

Lu et al (US Pub. No. 2021/0018603) teaches integrated multi-beam transmission system comprising tunable laser array and grating array (see Fig. 2).
Schmalenberg et al (US Patent No. 2019/0170875) teaches photonic apparatus using a phase alignment waveguide comprising a switch (see Fig. 1 and paragraph [0033]).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
an optical switch configured to selectively transmit and receive the optical signal modulated through the optical modulator with a specific output port of an optical phased array; and, 
a tunable TRx antenna array configured to constitute the optical phased array and radiate the optical signal incident to any optical phased array through the optical switch to the free space.

Regarding claim 15, Hosseini et al (US Patent No. 11,061,140) teaches a device system capable of performing wireless data transmission and reception of a modulated optical signal based on optical phased array, shown on Fig. 8, the device system comprising: 
an optical modulator (Modulator) configured to be integrated on the same photonic integrated circuit (PIC) chip as a laser diode array (laser) with different output wavelengths and a multiplexer (Wavelength (de)multipler) (see col. 6, lines 60-64) for transmitting an optical wave having a wavelength selected from the laser diode array to an optical waveguide and modulate 
an optical phased array (Optical Phased Array) configured to radiate the optical signal received to the free space using a tunable transmit and receive (TRx) antenna array (see col. 7, lines 9-14); and 
a photodetector configured to convert an Rx optical signal received by a Tx optical signal transmitted via the optical phased array into an electrical signal (Ge Detector) (see col. 7, lines 25-29; “…received light is identified from its wavelength.”).
Lu et al (US Pub. No. 2021/0018603) teaches integrated multi-beam transmission system comprising tunable laser array and grating array (see Fig. 2).
Schmalenberg et al (US Patent No. 2019/0170875) teaches photonic apparatus using a phase alignment waveguide comprising a switch (see Fig. 1 and paragraph [0033]).
However, none of the prior art cited alone or in combination provides the motivation to teach: 
an optical phased array configured to radiate the optical signal received via an optical switch to the free space using a tunable TRx antenna array; and 
wherein the optical phased array includes the tunable TRx antenna array indicating a shape of a grating antenna array connected to each output port of the optical switch, and wherein a grating period value of the grating antenna array is differently designed and arranged in a plurality of optical phased arrays.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huwer et al (US Pub. No. 2020/0150240) is cited to show optical device comprising grating coupler.
Park et al (US Pub. No. 2018/0356705) is cited to show nanophotonic radiator using grid structure for photonic phased-array antenna.
Sun et al (US Pub. No. 2018/0188452) is cited to show wide-angle aliasing-free beam steering using aperiodic emitter arrays.
Doylend et al (US Pub. No. 2018/0156661) is cited to show low power, high resolution solid state LIDAR circuit comprising phased array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637



/DALZID E SINGH/Primary Examiner, Art Unit 2637